DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amended claims filed 6/22/22 in reply to the OA of 3/24/22. Claims 1, 5 and 12 have been amended. Claims 8,16 and 21 are canceled. Claims 1-22 are pending of which claims 1 and 12 are independent.
Response to Arguments
3. Applicant’s arguments have been fully considered and are persuasive.  In view of the amendments, the previous rejection has been withdrawn. 

Allowance and reasons for allowance
4. Claims 1 and 12 are allowed and the other claims are allowed by virtue of their dependence on these claims.
5. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1 and 12:
A cell detection method/device, comprising:
wherein the first drive array is configured to drive the droplets in the sample detection region that overlap the first drive array in a direction perpendicular to a surface of the sample detection region to move; 
providing an electrical signal to the first drive units of the first drive array to divide the
liquid sample into the plurality of droplets so that each of the plurality of droplets comprises fewer than ten cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
6. Prior art by Weitz (WO2016168584) and  Kaneko (US 20190003953) discloses a cell detection method and device and dividing a liquid sample into a plurality of droplets in a sample detection region but fail to disclose or suggest the first drive array is configured to drive the droplets in the sample detection region that overlap the first drive array in a direction perpendicular to a surface of the sample detection region to move or providing an electrical signal to the first drive units of the first drive array to divide the liquid sample into the plurality of droplets so that each of the plurality of droplets comprises fewer than ten cells.
In the instant invention, a detection method and device is disclosed in order to detect circulating tumor cells which are extremely small in number from a large population of red and white blood cells, in a sensitive and accurate manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884